UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 June 29, 2012 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Re FSA Stmt on Interest Rate Hedging Products dated 29 June 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BARCLAYS PLC (Registrant)  Date: June 29, 2012 By: /s/ Patrick Gonsalves Patrick Gonsalves Deputy Secretary BARCLAYS BANK PLC (Registrant) Date:June 29, 2012 By: /s/ Patrick Gonsalves Patrick Gonsalves Joint Secretary ﻿ 29 June 2012 Barclays PLC Statement on FSA Announcement Regarding Interest Rate Hedging Products Barclays notes the announcement this morning from the FSA with regard to the sale of interest rate hedging products to small and medium sized enterprises (SMEs). Barclays has co-operated fully with the FSA throughout its thematic review of the sale of these products. Approximately 5,000 interest rate hedging products have been entered into by SME customers since 2001. To date, 48 complaints have been ruled on by the Financial Ombudsman Service. Nearly 90% were decided in favour of Barclays. It is currently anticipated that the financial impact of remediation costs will not be material to the Group. -Ends- For further information please contact: Investor Relations Media Relations Charlie Rozes Giles Croot +44 (0) 20 7116 5752 +44 (0)2071166132 About Barclays PLC Barclays is a major global financial services provider engaged in personal banking, credit cards, corporate and investment banking and wealth and investment management with an extensive international presence in Europe, the Americas, Africa and Asia. With over 300 years of history and expertise in banking, Barclays operates in over 50 countries and employs 140,000 people. Barclays moves, lends, invests and protects money for customers and clients worldwide. For further information about Barclays, please visit our website www.barclays.com .
